Citation Nr: 0827407	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension secondary 
to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter essentially comes to the Board of Veterans' 
Appeals (Board) by means of a May 2003 rating decision 
rendered by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claim is now under 
the jurisdiction of the RO in Baltimore, Maryland.  

In the May 2003 rating decision the RO determined that 
service connection for hypertension on a direct basis, as 
well as secondary to the veteran's diabetes mellitus, was not 
warranted.  In July 2005, the Board remanded this claim.  An 
April 2006 VA medical record found that the veteran's 
hypertension was not caused or aggravated by diabetes 
mellitus.  

In December 2007, the Board denied entitlement to direct 
service connection for hypertension, finding that 
hypertension was neither manifested in service nor was it 
compensably disabling within one year following the veteran's 
separation from active duty.  The Board also found that the 
hypertension was not related to the veteran's service-
connected diabetes.  

The Board observed, however, that the veteran had also 
claimed that hypertension was secondary to post traumatic 
stress disorder.  The Board noted that the claim of 
entitlement to service connection for post traumatic stress 
disorder had yet to be adjudicated, and if service connection 
was granted, as it was in March 2008, then the RO should then 
address the claim of entitlement to service connection for 
hypertension secondary to post traumatic stress disorder.  
The RO did this in a May 2008 supplemental statement of the 
case, and denied the claim.  

Finally, in December 2007, the Board noted that the record 
raised the issues of entitlement to an increased rating for 
right thigh gunshot wound residuals, and entitlement to 
service connection for a right ankle disorder, secondary to a 
right thigh gunshot wound.  See VA Form 21-526, received in 
December 2005.  These issues, however, have yet to be 
developed or certified for appellate review.  Accordingly, 
these issues are once again referred to the RO for 
appropriate consideration.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims that service connection is warranted for 
hypertension, as this disorder is either caused or aggravated 
by his service-connected post traumatic stress disorder.  See 
July 2008 Informal Hearing Presentation.

The medical record shows that hypertension was not manifested 
during the veteran's military service, but a private medical 
note dated in September 2004 indicates that the veteran 
exhibited borderline hypertension as early as 1995.

An October 2003 private medical statement shows that P. 
Jenkins, M.D., in pointing out that the veteran was being 
treated for high blood pressure, opined that it was "very 
conceivable" that post traumatic stress disorder had played 
a large part in the development of hypertension.  Records do 
not, however, appear to be of record concerning treatment 
provided by Dr. Jenkins.  These private medical records may 
contain information critical to the matter at hand, and 38 
C.F.R. § 3.159(c) mandates that VA assist in obtaining such 
records.

The available records on file show that post traumatic stress 
disorder was initially diagnosed in January 2006.  See VA 
mental health outpatient psychosocial assessment.  Yet, under 
the provisions of the Veterans Claims Assistance Act of 2000 
the Board must ensure that all pertinent records are 
available.  Hence, as Dr. Jenkins in 2003, commented on a 
"conceivable" relationship between post traumatic stress 
disorder and hypertension, the question of entitlement to 
secondary service connection warrants still further 
development.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should send the veteran a VA 
Form 21-4142, Authorization and Consent 
to Release Information to the Department 
of Veterans Affairs.  He should be asked 
to complete (including full names and 
addresses, to the extent possible) and 
return the signed forms, so that VA can 
obtain medical records from Dr. P. 
Jenkins, and any other medical care 
provider who has treated him for either 
post traumatic stress disorder or 
hypertension since October 2003.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

2.  Following the completion requested 
above, to the extent possible, the RO 
should arrange for a VA cardiologist to 
review the complete medical record.  The 
reviewing physician should review the 
entire claims folder.  He or she should 
then opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that hypertension is caused or 
aggravated by the appellant's post 
traumatic stress disorder.  The physician 
must comment on the October 2003 findings 
expressed by Dr. Jenkins, and explain the 
rationale for all opinions given.  If the 
examiner cannot offer an opinion without 
engaging in speculation the examiner 
should so state.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the appellant with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2007).

5.  Thereafter, the RO should 
readjudicate the claim in light of all of 
the evidence of record.  The RO is 
advised that it is to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO, to 
specifically include medical or other competent evidence 
showing that his hypertension is caused or aggravated by his 
post traumatic stress disorder.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

